 



Exhibit 10.1
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT dated as of January 1, 2007 (this “Agreement”),
between American Casino & Entertainment Properties LLC (the “Company”), having
an address at 2000 Las Vegas Boulevard South, Las Vegas, Nevada 89104, and
Mr. Richard P. Brown (“Employee”), having an address at 1795 Mezza Court,
Henderson, Nevada 89012.
1. Employment
Upon the terms and conditions hereinafter set forth, the Company hereby agrees
to employ Employee and Employee hereby agrees to become employed by the Company.
During the Term of Employment (as hereinafter defined), Employee shall be
employed in the position of President and Chief Executive Officer of the Company
and shall also serve in other positions of affiliates of the Company as may be
designated (the “Designated Affiliates”) from time to time by the board of
directors of the Company (the “Board”), provided that such Designated Affiliates
are engaged in businesses relating to gaming, casino or resort operation or
development (collectively, the “Gaming Business”). Employee shall perform such
duties as are specified from time to time by the Company, the Board and the
Designated Affiliates. Employee shall serve in such capacities at the pleasure
of the Board. Employee shall report to and be under the supervision of the
Company’s Board. Employee will also meet and work with executives of American
Property Investors, Inc. (“API”) and members of the board of directors of API.
During the Term of Employment, Employee shall devote all of his professional
attention, on a full time basis, to the business and affairs of the Company and
the Designated Affiliates, shall use his best efforts to advance the best
interest of the Company and the Designated Affiliates and shall comply with all
of the policies of the Company and the Designated Affiliates, including, without
limitation, such policies with respect to legal compliance, conflicts of
interest, confidentiality and business ethics as are from time to time in
effect.
Except as specifically provided herein, during the Term of Employment, Employee
shall not, without the prior written consent of the Company, directly or
indirectly (i) render services to, or otherwise act in a business or
professional capacity on behalf of or for the benefit of, any other Person (as
hereinafter defined) as an employee, advisor, independent contractor, agent,
consultant, representative or otherwise, whether or not compensated, (ii) plan,
negotiate or have discussions with any Person regarding, or otherwise attempt to
secure, future employment with any Person other than the Company or (iii) plan,
take any actions in furtherance of, or otherwise devote any time to, any future
business opportunity (except as otherwise provided in this Agreement), whether
sponsored by Employee or any other Person (the “Exclusivity Obligation”).
However, nothing contained herein shall restrict Employee from being involved in
the business of horse racing/breeding of thoroughbred horses (“Other Activity”),
provided that (a) Employee devotes his full professional attention to the
business affairs of the Company, its subsidiaries and of any affiliated entities
to which the Company has made his services available, (b) the Other Activity
does not interfere with, and Employee is otherwise in compliance with,
Employee’s professional duties and responsibilities

Page 1 of 18



--------------------------------------------------------------------------------



 



hereunder, and (c) Employee otherwise cooperates with the Company in connection
with any information regarding the Other Activity that may be requested or
required by any licensing or other regulatory authorities.
2. Term
The employment period shall commence as of January 1, 2007 and shall continue
through the period (the “Term of Employment”) ending on December 31, 2008 (the
“Expiration Date”), unless earlier terminated as set forth in this Agreement.
3. Compensation
For all services to be performed by Employee under this Agreement, during the
Term of Employment, Employee shall be compensated in the following manner:
(a) Base Compensation
The Company will pay Employee a salary (the “Base Salary”) at an annual rate of
$625,000. The Base Salary shall be payable in accordance with the normal payroll
practice of the Company (but no less frequently than bi-weekly).
(b) Bonus Compensation
During the Term of Employment, Employee shall be eligible to receive an annual
bonus, as determined in the sole discretion of the Board (the “Bonus
Compensation”). The Bonus Compensation, if any, shall be computed based upon the
following formula of performance targets (“Targets”):

  (i)   2007 bonus is conditioned on ACEP’s four current properties having
aggregate Net Revenues of not less than $451.0 million and aggregate EBITDA of
not less than $106.0 million, in each case for the fiscal year ended
December 31, 2007;1

  a.   If (1) both of the following are satisfied: (x) such aggregate 2007
EBITDA equals or exceeds $106.0 million by up to 7.5%; and (y) such aggregate
2007 Net Revenues equal or exceed $451.0 million by up to 7.5%, then (2) the
maximum 2007 bonus shall be $93,750.     b.   If (1) both of the following are
satisfied: (x) such aggregate 2007 EBITDA exceeds $106.0 million by 7.5% (but
less than 15%); and (y) such aggregate 2007 Net Revenues exceed $451.0 million
by 7.5% (but less than 15%), then (2) the maximum 2007 bonus shall be
$187,500.00; and

 

1   Employee and the Company acknowledge and agree that these Targets are based
upon the Net Revenues and EBITDA forecasted in the 2007 budget submitted by the
Company’s management to API.

Page 2 of 18



--------------------------------------------------------------------------------



 



  c.   If (1) both of the following are satisfied: (x) such aggregate 2007
EBITDA exceeds $106.0 million by 15%; and (y) such aggregate 2007 Net Revenues
exceed $451.0 million by 15%, then (2) the maximum 2007 bonus shall be
$312,500.00;

  (ii)   Targets for 2008 Net Revenues and EBITDA and amount of 2008 bonus shall
be determined by the Company in January 2008.

All calculations and determinations of any of the foregoing matters (including
the amount of Bonus Compensation, or any component thereof, including but not
limited to EBITDA or Net Revenues or the achievement of any Target) will be made
by the Company in its reasonable discretion and will be final and binding on
Employee, and provided further will be adjusted by the Company to exclude the
impact, as it may determine, of extraordinary accounting items.
The allocation of the Bonus Compensation shall be deemed earned and to become
due on (i) December 31, 2007, with respect to 2007 Targets, provided that
Employee is employed in good standing as of such date, and provided further that
the Bonus Compensation with respect to the 2007 Targets shall not be payable by
the Company until February 28, 2008, and (ii) December 31, 2008, with respect to
2008 Targets, provided that Employee is employed in good standing as of such
date, and provided further that the Bonus Compensation with respect to the 2008
Targets shall not be payable by the Company until February 28, 2009.
(c) Taxes
All amounts paid by the Company to Employee under or pursuant to this Agreement,
including, without limitation, the Base Salary and any Bonus Compensation, or
any other compensation or benefits, whether in cash or in kind, shall be subject
to normal withholding and deductions imposed by any one or more local, state or
federal governments.
(d) Change of Control
     (i) In the event that the Company enters into a binding contract for a
Change of Control transaction during the Term of Employment and Employee is
employed in good standing as of such date, then, if Employee has complied with
the requirements of clause (ii) below and Employee: (x) has not been terminated
for Cause or resigned prior to the Closing Date; or (y) if the Election (as
defined in clause (ii) below) has occurred, Employee has not been terminated for
Cause or resigned prior to the expiration of the Transition Period, then
Employee shall be paid a lump-sum bonus of $1,000,000 (the “Change of Control
Payment”), subject to and in accordance with Section 5(b) below.
     (ii) Employee acknowledges and agrees that, in the event of a Change of
Control as a result of: (x) an acquisition of the equity of the Company or its
direct or indirect parent (whether by sale of equity interests, merger or
otherwise), then this Agreement will remain the obligation of the Company (or
its successor) and Employee’s obligations hereunder will

Page 3 of 18



--------------------------------------------------------------------------------



 



remain in full force and effect; or (y) a transfer of assets of the Company or
its subsidiaries and in connection therewith this Agreement is assigned by the
Company, then this Agreement will become the obligation of the assignee and
Employee’s obligations hereunder will (as such) remain in full force and effect.
If, prior to the Closing Date, the Company so elects (the “Election”) by giving
written notice thereof to Employee, then Employee shall provide, on a full time
basis and in a professional manner, during the Transition Period, such services
to the Company, the acquiring Person in such Change of Control transaction (the
“Acquiring Person”) and their respective designees as are necessary in all
respects to permit a smooth, professional transition of management (which may
include, without limitation, continuing to provide the services specified in
this Agreement or such other executive services as may be specified from time to
time by the Company, the Acquiring Person or their respective designees).
     (iii) It is understood and agreed that: (aa) if Employee becomes, directly
or indirectly, an employee of the Acquiring Person, then all of Employee’s
salary, benefits and other compensation shall be paid by the Acquiring Person;
and (bb) if Employee has entered into a new employment agreement with the
Acquiring Person then the term “Cause” shall be deemed for purposes of the
foregoing provision to have the meaning given such term in such new employment
agreement.
4. Termination
This Agreement shall terminate (subject to Section 10(f) below) and the Term of
Employment shall end, on the first to occur of (each a “Termination Event”):

  (a)   The Expiration Date;     (b)   The death of Employee or the total or
partial disability that, in the judgment of the Company, renders Employee, with
or without reasonable accommodation, unable to perform his essential job
functions for the Company for a period of at least 90 consecutive business days;
    (c)   The discharge of Employee by the Company with or without Cause (as
hereinafter defined);     (d)   The resignation of Employee (and without
limiting the effect of such resignation, Employee agrees to provide the Company
with not less than 30 days prior written notice of his resignation); or     (e)
  Upon the later of: (x) a Change of Control; or (y) if the Election has been
delivered to Employee, then upon the expiration of the Transition Period.

The Company may discharge Employee at any time, for any reason or no reason,
with or without Cause, in which event Employee shall be entitled only to such
payments as are set forth in Section 5 below. As used herein, “Cause” is defined
as Employee’s: (i) failure to (x)

Page 4 of 18



--------------------------------------------------------------------------------



 



perform the duties assigned to him or (y) comply with the instructions given to
him; (ii) personal misconduct or insubordination; (iii) impairment due to
alcohol or substance abuse; (iv) conviction of a crime or being charged with a
felony; (v) violation of a federal or state securities law or regulation;
(vi) commission of an act of moral turpitude or dishonesty relating to the
performance of his duties hereunder; (vii) failure to comply with any of the
terms of this Agreement; (viii) breach of the Exclusivity Obligation or any of
his obligations set forth in Section 6 or Section 7 below; (ix) any revocation
or suspension by any state or local authority of Employee’s required license(s)
to serve in his position(s) with the Company; or (x) any act or failure to act
by Employee which causes any gaming or other regulatory authority having
jurisdiction over the Company, the Designated Affiliates or any of their
affiliates to seek any redress or remedy against Employee, the Company, any
Designated Affiliate or any of their affiliates. In the case of clauses (i) and
(vii) above, the Company will give Employee a written notice of the alleged
“Cause” and a 20-day period to cure prior to termination, to the extent that the
Company, in its sole discretion, determines such conduct is curable.
5. Effect of Termination
In the event of termination of Employee’s employment hereunder, all rights of
Employee under this Agreement, including all rights to compensation, shall end
and Employee shall only be entitled to be paid the amounts set forth in this
Section 5 below.

  (a)   In the event that the Term of Employment ends (i) for the reason set
forth in Section 4(a) above (i.e., Expiration Date), or (ii) for any of the
reasons set forth in Section 4(b) above (i.e. death or disability), or (iii) for
the reason set forth in Section 4(d) above (i.e. resignation), or (iv) due to
the discharge of Employee by the Company for Cause, then, in lieu of any other
payments of any kind (including, without limitation, any Severance Payment or
Change of Control Payment), Employee shall be entitled to receive, within
fifteen (15) days following the date on which the Termination Event in question
occurred (the “Clause (a) Termination Date”) any amounts of: (A) Base Salary due
and unpaid to Employee from the Company as of the Clause (a) Termination Date;
and (B) Bonus Compensation earned, vested, due and unpaid to Employee from the
Company as of the Clause (a) Termination Date (as determined below, and not on a
pro rata basis); and (C) any compensation due to Employee in respect of any
accrued vacation days that were not taken by Employee prior to the Clause
(a) Termination Date.     (b)   In the event that the Term of Employment ends
for the reason set forth in Section 4(e) above (i.e., Change of Control), then,
in lieu of any other payments of any kind (including, without limitation, any
Severance Payment), Employee shall be entitled to receive: (A) within fifteen
(15) days following the date on which the Termination Event in question occurred
(the “Clause (b) Termination Date”), any amounts of (1) Base Salary due and
unpaid to Employee from the Company as of the Clause (b) Termination Date, and
(2) Bonus Compensation earned, vested, due and unpaid to Employee from the
Company as of the Clause (b) Termination Date

Page 5 of 18



--------------------------------------------------------------------------------



 



      (as determined below, and not on a pro rata basis); and (C) any
compensation due to Employee in respect of any accrued vacation days that were
not taken by Employee prior to the Clause (b) Termination Date; and (B) sixty
(60) days following the Closing Date (if Employee has complied with the
requirements of clause (ii) of Section 3(d) above), the Change of Control
Payment, payment of which shall be conditioned upon Employee’s execution of an
Employee Severance and Release Agreement in a form similar to that shown in
Exhibit A of this Agreement; provided that the Change of Control Payment shall
not be payable to Employee if either of the following events has occurred:
(1) if the Company has delivered the Election to Employee, but Employee has been
terminated for Cause or resigns prior to the expiration of the Transition
Period; or (2) if Employee has been terminated for Cause or resigns prior to the
Closing Date.     (c)   In the event that the Term of Employment ends due to the
discharge of Employee by the Company without Cause (which the Company is free to
do at any time in its sole and absolute discretion) then, in lieu of any other
payments of any kind (including, without limitation, any Change of Control
Payment), Employee shall be entitled to receive, within fifteen (15) days
following the date on which the Termination Event in question occurred (the
“Clause (c) Termination Date”): (A) any amounts of Base Salary due and unpaid to
Employee from the Company as of the Clause (c) Termination Date; (B) any amounts
of Bonus Compensation earned, vested, due and unpaid to Employee from the
Company as of the Clause (c) Termination Date (as determined below, and not on a
pro rata basis); (C) any compensation due to Employee in respect of any accrued
vacation days that were not taken by Employee prior to the Clause (c)
Termination Date; and (D) a lumpsum payment in the amount equal to one year’s
then current Base Salary (the “Severance Payment”), payment of which shall be
conditioned upon Employee’s execution of an Employee Severance and Release
Agreement in a form similar to that shown in Exhibit A of this Agreement.
Notwithstanding the foregoing, if all of the following occur, then Employee
shall be entitled to receive, within fifteen (15) days following the Closing
Date, an additional payment equal to the difference between $1,000,000 and the
Severance Payment that was previously paid to Employee: (i) Employee is employed
in good standing with the Company through and including the date that the
Company enters into a binding contract for a Change of Control transaction (the
“Execution Date”); and (ii) Employee is terminated without Cause either
(1) after the Execution Date but prior to the Closing Date, or (2) after the
Election is made but prior to the end of the Transition Period; and
(iii) Employee has complied with clause (ii) of Section 3(d) from the beginning
of a sale or auction process that is reasonably likely to lead to a Change of
Control (the “Sale Process”) through the date of termination of Employee’s
employment; and (iv) the Closing Date occurs on or prior to December 31, 2008;
and (v) the party with whom the Company engages in a Change of Control
transaction is a party with respect to which the Employee was actively involved
in the negotiation of the Sale Process prior to the date of termination of
Employee’s employment; provided further that the Employee shall execute and
deliver a “bring

Page 6 of 18



--------------------------------------------------------------------------------



 



     down” release as a condition for the receipt of such payment.
For the purpose of this Paragraph 5, any Bonus Compensation shall be deemed
earned, vested and to become due, (a) with respect to the 2007 Targets, on
December 31, 2007, provided that Employee is employed in good standing by the
Company as of such date, and provided further that the Bonus Compensation with
respect to the 2007 Targets shall not be payable by the Company to Employee
until February 28, 2008, and (b) with respect to the 2008 Targets, on
December 31, 2008, provided Employee is employed in good standing by the Company
as of such date, and provided further that the Bonus Compensation with respect
to the 2008 Targets shall not be payable by the Company to Employee until
February 28, 2009.
Employee acknowledges and agrees that, notwithstanding any provisions to the
contrary contained in this Agreement, in the event that Employee becomes
entitled to: (x) a Change of Control Payment, then Employee shall not be
entitled to any payments under Section 5(a) or 5(c); or (y) a Severance Payment
or other payment pursuant to Section 5(a) or 5(c), then Employee shall not be
entitled to any Change of Control Payment.
6. Non-Disclosure
During the Term of Employment and at all times thereafter, Employee shall hold
in a fiduciary capacity for the benefit of the Company, each Designated
Affiliate and each of their affiliates, respectively, all secret or confidential
information, knowledge or data, including, without limitation, trade secrets,
identity of investments, identity of contemplated investments, business
opportunities, valuation models and methodologies, relating to the business of
the Company, the Designated Affiliates or their affiliates, and their respective
business as, (i) obtained by Employee at any time during Employee’s employment
by the Company and (ii) not otherwise in the public domain (“Confidential
Information”). Employee also agrees to keep confidential and not disclose to any
unauthorized Person any personal information regarding any controlling Person of
the Company, the Designated Affiliates or any of their affiliates and any member
of the immediate family of any such Person (and all such personal information
shall be deemed “Confidential Information” for the purposes of this Agreement).
Employee shall not, without the prior written consent of the Company: (i) except
to the extent compelled pursuant to the order of a court or other body having
jurisdiction over such matter or based upon the advice of counsel that such
disclosure is legally required, communicate or divulge any Confidential
Information to anyone other than the Company and those designated by the
Company; or (ii) use any Confidential Information for any purpose other than the
performance of his duties as an employee of the Company. Employee will assist
the Company, at the Company’s expense, in obtaining a protective order, other
appropriate remedy or other reliable assurance that confidential treatment will
be accorded any Confidential Information disclosed pursuant to the terms of this
Agreement.
In no event shall Employee during or after his employment hereunder, disparage
the Company, the Designated Affiliates, any controlling Person of the Company,
the Designated Affiliates, their respective affiliates and family members or any
of their respective officers, directors or employees.
Page 7 of 18

 



--------------------------------------------------------------------------------



 



All processes, technologies, intellectual property and inventions (collectively,
“Inventions”) conceived, developed, invented, made or found by Employee, alone
or with others, during the Term of Employment, whether or not patentable and
whether or not on the Company’s time or with the use of the Company’s facilities
or materials, shall be the property of the Company and shall be promptly and
fully disclosed by Employee to the Company. Employee shall perform all necessary
acts (including, without limitation, executing and delivering any confirmatory
assignments, documents, or instruments requested by the Company) to vest title
to any such Inventions in the Company and to enable to the Company, at its
expense, to secure and maintain domestic and/or foreign patents or any other
rights for such Inventions.
7. Non-Compete
(a) During the Term of Employment and, unless Employee’s employment is
terminated
     (x) by the Company without Cause, in which case this Section 7(a) shall
terminate automatically and without notice, or
     (y) by the Company in connection with a Change of Control, in which case
this Section 7(a) shall terminate automatically and without notice 60 days
following the Closing Date, or
     (z) for the reason set forth in Section 4(a) above (i.e., Expiration Date),
in which case this Section 7(a) shall terminate automatically and without notice
if, but only if Employee has delivered to the Company, no later than ninety
(90) days prior to the Expiration Date, a written notice, in form and substance
satisfactory to the Company, certifying that (i) Employee’s employment with the
Company shall terminate on the Expiration Date, (ii) Employee has at all times
during the Term of Employment complied with the Exclusivity Obligation and
(iii) Employee shall, from the date of such notice through and including the
Expiration Date, continue to comply with the Exclusivity Obligation,
for a period of one (1) year following the last day of Employee’s employment by
the Company, Employee will not, either directly or indirectly, as principal,
agent, owner, employee, partner, investor, shareholder (other than solely as a
holder of not more than 1% of the issued and outstanding shares of any public
corporation), consultant, advisor or otherwise howsoever own, operate, carry on
or engage in the operation of or have any financial interest in or provide,
directly or indirectly, financial assistance to or lend money to or guarantee
the debts or obligations of any Person carrying on or engaged in the hotel or
casino business in or within one hundred (100) miles of the Stratosphere Hotel
and Casino.
For the avoidance of doubt, nothing in this Agreement will prohibit Employee
from investing in the securities of private companies in which he does not
participate in the management (either as an employee, officer or director),
provided that such investment has been cleared in accordance with all investment
or insider trading policies applicable to Employee or to the
Page 8 of 18

 



--------------------------------------------------------------------------------



 



Other Activity as outlined in Section 1 of this Agreement.
(b) Employee covenants and agrees with the Company and its subsidiaries that,
during Employee’s employment by the Company and for one (1) year following the
last day of Employee’s employment by the Company, Employee shall not directly,
or indirectly, for himself or for any other Person:

  (i)   solicit, interfere with or endeavor to entice away from the Company, any
Designated Affiliate or any of their subsidiaries or affiliates, any customer,
client or any Person in the habit of dealing with any of the foregoing;     (ii)
  interfere with, entice away or otherwise attempt to obtain the withdrawal of
any employee of the Company, any Designated Affiliate or any of their
subsidiaries or affiliates; or     (iii)   advise any Person not to do business
with the Company, any Designated Affiliate or any of their subsidiaries or
affiliates.

Employee represents to and agrees with the Company that the enforcement of the
restrictions contained in Section 6 and Section 7 (the Non-Disclosure and
Non-Compete sections respectively) would not be unduly burdensome to Employee
and that such restrictions are reasonably necessary to protect the legitimate
interests of the Company, Employee agrees that the remedy of damages for any
breach by Employee of the provisions of either of these sections may be
inadequate and that the Company shall be entitled to injunctive relief, without
posting any bond. In the event the terms of this Section 7 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action. This section
constitutes an independent and separable covenant that shall be enforceable
notwithstanding any right or remedy that the Company may have under any other
provision of this Agreement or otherwise.
8. Benefits
During the Term of Employment, Employee shall be entitled to receive certain
healthcare and other similar employee welfare benefits (including eligibility to
participate in the Executive Medical Reimbursement Plan provided by the Company)
comparable to those received by other employees of the Company at a similar pay
level and/or position with the Company as such may be provided by the Company in
its sole and absolute discretion from time to time, which shall include 20
business days paid vacation per calendar year, which shall accrue at the rate of
1.67 days per each calendar month.
In the event that, during the Term of Employment, the Company awards to its
executives
Page 9 of 18

 



--------------------------------------------------------------------------------



 



stock options or restricted stock in anticipation of a public offering, Employee
shall be eligible to receive an award of such options or restricted stock
comparable to that received by other employees at a similar pay level and/or
position with the Company; provided, however, that the decision to make any such
award to Employee and the amount of any such award shall be subject to the
review and approval of the Board, in its sole and absolute discretion. This
provision will not be applicable in the event of a Change of Control and will
not be binding on the Company or any Acquiring Person following the occurrence
of a Change of Control.
9. Definitions
For purposes of this Agreement only, the following definitions shall apply:
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“Change of Control” means: (i) the consummation of any transaction (including,
without limitation, any merger or consolidation), the result of which is that
any Person, other than Carl Icahn or the Related Parties, becomes the Beneficial
Owner, directly or indirectly, of more than 50% of the Voting Stock of the
Company, measured by voting power rather than number of shares; or (ii) the
sale, transfer or other disposition of all or substantially all of the assets of
the Company; or (iii) the sale, transfer or other disposition of all of the
Company’s interest in the Stratosphere Las Vegas Hotel & Casino (the
“Stratosphere”); it being understood and agreed that the direct or indirect
sale, transfer or other disposition of any one or more individual properties of
the Company shall in no event constitute a Change of Control under the foregoing
clause (ii), unless such transaction includes the sale, transfer or other
disposition of all of the Company’s interest in the Stratosphere,
“Closing Date” means the later of the following dates: (i) the closing of the
Change of Control transaction; or (ii) the transfer of funds from the Change of
Control transaction to Carl Icahn or the Related Parties.
“EBITDA” means, with respect to the Company net income, plus (i) net interest
expense (which includes interest expense and interest income), (ii) provision
for income tax (or less income tax benefit), and (iii) depreciation and
amortization, calculated in a manner consistent with the preparation of the
Company’s most recent financial statements.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor thereto.
Page 10 of 18

 



--------------------------------------------------------------------------------



 



“Net Revenues” means, with respect to any relevant period, gross revenues of the
Company for such period, as reported on the consolidated statements of income of
the Company (the “Financial Statements”) for such period, less promotional
allowances for such period, as reported on the Financial Statements for such
period.
“Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, other than employee benefit
plans sponsored or maintained by the Company or by entities controlled by the
Company.
“Related Parties” means: (1) Carl Icahn, any spouse and any child, stepchild,
sibling or descendant of Carl Icahn; (2) any estate of Carl Icahn or of any
person identified in clause (1); (3) any person who receives a beneficial
interest in any estate identified in clause (2) to the extent of such interest;
(4) any executor, personal administrator or trustee who holds such beneficial
interest in the Company for the benefit of, or as fiduciary for, any person
identified in clauses (1), (2) or (3) to the extent of such interest; (5) any
corporation, partnership, limited liability company, trust, or similar entity,
directly or indirectly owned or controlled by Carl Icahn or any other person or
persons identified in clauses (1), (2), (3) or (4); and (6) any not-for-profit
entity not subject to taxation pursuant to Section 501(c)(3) of the Internal
Revenue Code or any successor provision to which Carl Icahn or any person
identified in clauses (1), (2), (3) or (4) above contributes his beneficial
interest in the Company or to which such beneficial interest passes pursuant to
such person’s will.
“Transition Period” means 60 days following a Change of Control.
“Voting Stock” means, with respect to any Person that is (a) a corporation, any
class or series of capital stock of such Person that is ordinarily entitled to
vote in the election of directors thereof at a meeting of stockholders called
for such purpose, without the occurrence of any additional event or contingency,
(b) a limited liability company, membership interests entitled to manage, or to
elect or appoint the Persons that will manage the operations or business of the
limited liability company, or (c) a partnership, partnership interests entitled
to elect or replace the general partner thereof.
10. Miscellaneous

  (a)   This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all previous written, and
all previous or contemporaneous oral negotiations, understandings, arrangements,
and agreements.     (b)   This Agreement and all of the provisions hereof shall
inure to the benefit of and be binding upon the legal representatives, heirs,
distributees, successors (whether by merger, operation of law or otherwise) and
assigns of the parties hereto; provided, however, that Employee may not delegate
any of Employee’s duties hereunder, and may not assign any of Employee’s rights
hereunder, without the prior written consent of the Company, which may be
withheld in its sole and absolute

Page 11 of 18

 



--------------------------------------------------------------------------------



 



      discretion. Without limiting the foregoing, Employee acknowledges and
agrees that the Company shall have the right (but no obligation) to assign this
Agreement, in connection with or in anticipation of a Change of Control, any
sale or transfer of assets or equity or otherwise, to any Person (including,
without limitation, to an Acquiring Person or to any Person that acquires
directly or indirectly any one or more properties of the Company). If elected by
the Company, upon any such assignment, all references herein to the Company
shall be deemed instead to be references to the assignee and/or its designee(s).
    (c)   This Agreement will be interpreted and the rights of the parties
determined in accordance with the laws of the United States applicable thereto
and the internal laws of the State of New York.     (d)   Employee covenants and
represents that he is not a party to any contract, commitment or agreement, nor
is he subject to, or bound by, any order, judgment, decree, law, statute,
ordinance, rule, regulation or other restriction of any kind or character, which
would prevent or restrict him from entering into and performing his obligations
under this Agreement, including without limitation any contract, commitment,
agreement, rule or regulation relating to the Other Activity.     (e)   Employee
acknowledges that he has had the assistance of legal counsel in reviewing and
negotiating this Agreement.     (f)   This Agreement shall be deemed drafted
equally by both the parties. Its language shall be construed as a whole and
according to its fair meaning. Any presumption or principle that the language is
to be construed against any party shall not apply. The headings in this
Agreement are only for convenience and are not intended to affect construction
or interpretation. Any references to paragraphs, subparagraphs, sections or
subsections are to those parts of this Agreement, unless the context clearly
indicates to the contrary.     (g)   This Agreement and all of its provisions,
other than the provisions of Section 5, Section 6, Section 7 and Section 10
hereunder (which shall survive termination), shall terminate upon Employee
ceasing to be an employee of the Company for any reason.     (h)   In the event
of the death of Employee during the Term of Employment, Employee’s heir shall be
entitled to receive all payments otherwise earned, vested, due and unpaid to
Employee from the Company pursuant to the terms and conditions of this Agreement
as of the date of Employee’s death.     (i)   Employee acknowledges and agrees
that he shall be solely responsible for the payment of all federal, state and
other income taxes, excise taxes and other taxes that may be payable from time
to time by Employee with respect to all payments or benefits earned or received
by or payable to Employee under this Agreement

Page 12 of 18



 



--------------------------------------------------------------------------------



 



    (whether consisting of Base Salary, Bonus Compensation, Severance Payment,
Change of Control Payment, or otherwise) and shall not be entitled to receive
any “gross-up payments” or other additional payments from the Company or its
affiliates on account of, with respect to, in mitigation of, or as a set-off
against, such taxes. Without limiting the foregoing, if it is determined that
any amount, right or benefit paid or payable (or otherwise provided or to be
provided) to Employee by the Company or any of its affiliates under this
Agreement or any other plan, program or arrangement under which Employee
participates or is a party (whether consisting of Base Salary, Bonus
Compensation, Severance Payment, Change of Control Payment, or otherwise), would
constitute an “excess parachute payment” within the meaning of Section 280G of
the Internal Revenue Code, as amended (the “Code”), subject to the excise tax
imposed by Section 4999 of the Code, as amended from time to time (the “Excise
Tax”), then Employee shall be solely responsible for the payment of the Excise
Tax and shall not be entitled to receive any “gross-up payments” or other
additional payments from the Company or its affiliates on account of, with
respect to, in mitigation of, or as a set-off against, such Excise Tax.

Page 13 of 18



 



--------------------------------------------------------------------------------



 



          American Casino & Entertainment Properties LLC
 
       
By:
  /s/ Denise Barton    
 
 
 
Name:    
 
  Title:    
 
       
EMPLOYEE:
   
 
       
By:
  /s/ Richard P. Brown
 
Richard P. Brown    

[Signature page to Employment Agreement between American Casino & Entertainment
Properties LLC and Richard P. Brown)
Page 14 of 14

 



--------------------------------------------------------------------------------



 



EXHIBIT A
                    , 200_
Employee
[Address]
Re: Separation Agreement and Release of Claims
Dear                    :
Reference is hereby made to your Employment Agreement with American Casino &
Entertainment Properties LLC (ACEP) (the “Company”), dated___, 2007 (the
“Employment Agreement”).
This letter agreement (this “Agreement”), upon your signature, will constitute
the agreement between you and the Company on the terms of your separation from
employment with the Company.

  1.   Your employment with the Company will be terminated effective
                    , 200___, and you will be paid the applicable amounts set
forth in the Employment Agreement.     2.   You agree that this consideration
exceeds any payment, benefit, or other thing of value to which you otherwise
would be entitled to absent this Agreement and the Employment Agreement.     3.
  As consideration and inducement to the Company to grant you the payment
described in paragraph 1 above, you, for yourself, your heirs, executors,
administrators and assigns (collectively, the “Releasors”), unconditionally
release the Company, its parent, members, subsidiaries and affiliates, and its
officers, directors, managers, agents and employees, including without
limitation Carl C. Icahn (collectively, the “Releasees”), from any claims,
charges, complaints or grievances of any nature whatsoever whether known or
unknown, which you or any other Releasor has or ever have had against any
Releasee by reason of any actual or alleged act, omission, transaction,
practice, conduct, occurrence, or other matter up to and including the
“effective date” of

Page 15 of 18



 



--------------------------------------------------------------------------------



 



      this Agreement, as defined in paragraph 10 below, including but not
limited to, (i) those arising under Title VII of the Civil Rights Act of 1964,
as amended, 42 U.S.C. § 1981, the Fair Labor Standards Act, the Equal Pay Act,
the Age Discrimination in Employment Act, as amended, the Americans with
Disabilities Act, the Family Medical Leave Act, the Employee Retirement Income
Security Act of 1974, the Civil Rights Act of 1991, as amended, the Worker
Adjustment and Retraining Notification Act, as well as any other federal, state
or local law (statutory or decisional), regulation or ordinance, and (ii) any
tort and/or contract claims, including any claims of wrongful discharge,
defamation, emotional distress, nonphysical injury, personal injury or sickness
or other harm. You further agree not to institute any legal actions against any
Releasee for any claim arising out of your employment or the termination
thereof, excluding any claim to enforce your rights under this Agreement or for
state unemployment benefits. You represent that you have not filed any
complaints, claims, charges or actions against any Releasee with any federal,
state or local agency or court based on actions occurring at any time up to the
date of your execution of this Agreement.     4.   You agree to keep
confidential and not to disclose to persons other than your family members,
attorneys, accountants, personal advisors or authorities (as required) the facts
and terms of this Agreement and the discussions leading up to the preparation
and signature of this Agreement.     5.   You agree not to disclose any
information (whether business or personal), trade secrets, knowledge or data
relating to the business of the Company or its affiliates or relating to the
person or persons who control the Company, obtained by you in the course of
employment with the Company. You agree to not, without prior written consent of
the Company, except to the extent compelled pursuant to the order of a court or
other body having jurisdiction over such matter, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by the Company. To the extent that you are requested to divulge such
information and you believe that you are required to do so, you will immediately
notify the Company of the facts and circumstances thereof and cooperate with the
Company if it determines to attempt to assert that you are not so required.    
6.   You agree that all processes, technologies and inventions including new
contributions, improvements, ideas, discoveries, agreements, contracts,
trademarks or trade names conceived, developed, invented, made or found by you
alone or with other employees, during the period of your employment by the
Company shall be and remain property of the Company.     7.   You agree and
acknowledge that should you violate any term of this Agreement, the amount of
damages that the Company, or any individual named or acknowledged in Section 3
would suffer as a result of such violation would be difficult to ascertain. You
further agree and acknowledge that in the

Page 16 of 18

 



--------------------------------------------------------------------------------



 



      event of a breach of any term of this Agreement, the Company’s duty to
provide you with any payments pursuant to this Agreement shall immediately
cease, and, in addition to injunctive relief or any other damages, the Company,
or individuals as outlined in this section above and in Section 3, may recover
all consideration paid pursuant to this Agreement, as well as all costs and
expenses incurred by the Company in enforcing this Agreement or defending
against a suit brought in violation of this Agreement, including damages and
reasonable attorneys’ fees.     8.   This Agreement and the Employment Agreement
sets forth the entire agreement between you and the Company. There are no other
written or verbal agreements.     9.   You have forty five (45) days to consider
this Agreement from the date that it was first given to you, although you may
accept it at any time within the forty five (45) day period. You are advised to
consult with an attorney to review this Agreement.     10.   You have seven
(7) days after signing this Agreement to revoke it by notifying
                     in writing, of such revocation within the seven (7) day
period. However, if you do not revoke the agreement, it will become effective on
the eighth day after you sign it (the “effective date”). To accept this
Agreement, please date and sign this Agreement and return it
to                    -                     of American Casino & Entertainment
Properties LLC (ACEP) c/o the Stratosphere Hotel, 2000 Las Vegas Blvd. S., Las
Vegas, NV 89104. (An additional copy is enclosed for your records.)

            American Casino & Entertainment Properties, LLC
      By:           Name:           Title:        

I ACKNOWLEDGE THAT I HAVE CAREFULLY READ THIS AGREEMENT AND UNDERSTAND ALL OF
ITS TERMS, INCLUDING THE FULL AND FINAL RELEASE OF CLAIMS SET FORTH HEREIN. I
FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO THIS AGREEMENT, THAT I
HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET
FORTH IN THIS AGREEMENT AND THAT I HAVE BEEN GIVEN THE OPPORTUNITY TO HAVE THIS
AGREEMENT REVIEWED BY MY ATTORNEY. I ALSO ACKNOWLEDGE THAT I HAVE BEEN AFFORDED
A REASONABLE AMOUNT OF TIME TO CONSIDER THIS AGREEMENT. I FURTHER ACKNOWLEDGE
THAT THE WAIVER AND RELEASE IN THIS AGREEMENT IS
Page 17 of 18

 



--------------------------------------------------------------------------------



 



BEING REQUESTED IN CONNECTION WITH THE CESSATION OF MY EMPLOYMENT WITH THE
COMPANY AND IN EXCHANGE FOR MY RECEIPT OF CONSIDERATION TO WHICH I OTHERWISE
WOULD NOT BE ENTITLED.
Dated:                                         
Signature:                                                             
Page 18 of 18

 